Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The Applicant filed a terminal disclaimer and which has been approved by PTO on 05/13/2022
Allowable Subject Matter
3. 	Claims 1-18 are allowed. 
4. 	The following is an examiner’s statement of reasons for allowance:
5. 	Applicants invention is drawn to a method and apparatus for signaling of system information of a session initiation protocol register request message can be received from an apparatus and forwarding session initiation protocol register request message to a serving call session control function in response to the detecting that the session initiation protocol register request message is for restricted local operator services service and allowing an unauthenticated users to access restricted local operator services based on operator policy and regional regulatory requirements
The Applicants independent claim 1 recites, inter alia a method comprising: 
performing an attach procedure for restricted local operator services for an apparatus, where restricted local operator services comprise communication services provided by a wireless wide area network operator, involve at least one selected from automated or human customer service assistance, and are restricted to at least one selected from a captive portal and a particular dialed digit string; 
transmitting, during the attach procedure, a proxy call session control function address for the restricted local operator services;
 receiving a session initiation protocol register request message directed to the proxy call session control function address, the session initiation protocol register request message including an indication for the restricted local operator services and including an internet protocol multimedia public user identification based on an identification of the apparatus; and 
transmitting a response message indicating the apparatus can use the restricted local operator services of an internet protocol multimedia core network subsystem.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 10, prior art Lindholm et al.  [US 20180063688 A1 ] discloses in para  [0005] Current IMS roaming standards allow a user, e.g. in a foreign country, to connect to the IMS of their home network without the need for a SIP interconnect between the home PLMN (HPLMN) and the visited PLMN (VPLMN). When IMS roaming is performed without a SIP interconnect, the UE attaches to a radio network (e.g. E-UTRAN) and a packet core network (e.g. EPC) and makes IMS voice calls using an IMS PDN connection with the P-GW of the HPLMN, without any IMS entity of the VPLMN becoming involved. 
However, if the roaming UE wishes to make an IMS emergency call, this must be routed via the VPLMN. At this point, a problem occurs. The authenticated IMS emergency call must be preceded by a successful IMS emergency registration with the VPLMN. However, the VPLMN's P-CSCF cannot route the IMS emergency registration to HPLMN's IMS core network due to the lack of SIP interconnect between the HPLMN and VPLMN, and does not have access to the data required to register the UE with the VPLMN itself
And prior art Rotsten et al. [US 20040223489 A1] Fig. 2, discloses in para  [0084] with message 18, the Proxy  Call State Control Function (P-CSCF) sends "SIP 2xx" to the User Equipment (UE). In the industry standard of PoC (release one), compliant PoC enabled User Equipment (UE) and the Push to talk over Cellular (PoC) application servers do not support the sending of the SIP 183 message. In these cases, the port number of the session is sent in final response SIP 2xx (SIP 200 "OK" or SIP 202 "Accepted" like defined e.g. in industry standard of PoC release 1.0).
However, combination of prior arts of records Lindholm  and Rotsten does not teach  
performing an attach procedure for restricted local operator services for an apparatus, where restricted local operator services comprise communication services provided by a wireless wide area network operator, involve at least one selected from automated or human customer service assistance, and are restricted to at least one selected from a captive portal and a particular dialed digit string; 
transmitting, during the attach procedure, a proxy call session control function address for the restricted local operator services;
Therefore, the claims 1 and 10 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 10 are also allowed. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanchard et al. [US 20160381657 A1] Cell Tower Functionality with Satellite Access to Allow a Cell Device to Roam on a Satellite Network or Call Forward on a Satellite Network.
Baboescu et al. [US 20150327019 A1] Communications System Having Proximity Service Discovery
Ring et al. [US 20120033610 A1] Network Servers, Systems, and Methods for Multiple Personas on a Mobile Device.
Chan et al. [US 20080095070 A1] Accessing an IP multimedia subsystem via a wireless local area network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413